Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 18, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*819Claimant was employed as a legal secretary. Her employer had informed her that continued scheduling of medical appointments during work hours could jeopardize her employment. Claimant subsequently went on vacation and never returned to work. We find substantial evidence to support the Board’s rejection of claimant’s contention, that she was compelled to move out of her apartment and could not find housing within commuting distance to her employment, and its finding that claimant voluntarily left her employment without good cause.
Mercure, J. P., White, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.